[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
Since the second count of the plaintiff's amended complaint does not allege facts sufficient to state a cause of action under the Connecticut Unfair Trade Practices Act ("CUTPA"), the defendant's motion to strike the second count is granted.
The first count alleges a breach of contract between the parties. The second count re-alleges the breach of contract claim from the first count, and further alleges that "the conduct of the Defendant constitutes a violation of [CUTPA] . . . in that said actions were corrupt, immoral, oppressive, unscrupulous and deceptive and caused substantial injury to the Plaintiff."
A "simple breach of contract does not offend traditional notions of fairness, and . . . standing alone does not offend public policy to invoke CUTPA." Boulevard Associates v. SovereignHotels, Inc., 72 F.3d 1029, 1038-39 (2d Cir. 1995). The plaintiff must allege facts which allege more than a mere breach of contract.
The plaintiff's amended complaint fails to allege facts which CT Page 481 sufficiently show that the actions of the defendant were corrupt, immoral, oppressive, unscrupulous and deceptive. ShorelineVending Service v. Huey, Superior Court, judicial district of Middlesex at Middletown, Docket No. 073936 (Mar. 15, 1996,Stanley, J.) ("A conclusory statement such as this, without further elaboration as to how or why the acts complained of are immoral, oppressive and unscrupulous is not sufficient to fashion a CUTPA claim out of the simple breach of contract claim"). See also Johnson-Goodyer v. O'Neil Mechanical Contractor, Inc., Superior Court, judicial district of New Haven at New Haven, Docket No. 400865 (Dec. 31, 1997, O'Keefe, J.); CashpekManufacturing Corp. v. Tandet, Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 092714 (June 16, 1995, Tierney, J.); Designs on Stone, Inc. v. BrennanConstruction Co., Inc., Superior Court, judicial district of Ansonia/Milford at Milford, Docket No. 059997 (Apr. 9, 1998,Corradino, J.).
The second count of the plaintiff's amended complaint does not allege facts which indicate that the alleged breach of contract was immoral, unethical or unscrupulous. Therefore, the facts alleged are insufficient to state a cause of action under the Connecticut Unfair Trade Practices Act ("CUTPA") and the defendant's motion to strike the second count is hereby granted.
So Ordered.
D'ANDREA, J.